Title: To Thomas Jefferson from Aaron Burr, 15 February 1805
From: Burr, Aaron
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Washington 15 Feb. 1805
                  
                  Pursuant to an order of the Senate I have the honor to transmit to you the resolution & Certificate herewith enclosed and it is with great pleasure that I avail myself of the occasion to congratulate you on your re-election by a Majority which testifies how justly your fellow-citizens have appreciated your talents and the Merits of your administration.
                  I pray you to receive the assurance of the high respect and Consideration with which I have the honor to be Your Ob St
                  
                     A. Burr 
                     
                  
               